 
 
 

FILED

UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO

IN THE UNITED STATES DISTRICT COURT FEB 27 2019

FOR THE DISTRICT OF NEW MEXICO MITCHELL 2 ELFERS

UNITED STATES OF AMERICA, )
) ID-SIS WIT
Plaintiff, ) CRIMINAL NO. 7 SIS
)
VS. ) 18U.S.C. § 111(a): Assault Upon a
) Federal Officer Involving Physical
LANE MICHAEL REED, ) Contact.
)
Defendant )
INDICTMENT
The Grand Jury charges:

On or about May 11, 2018, in Sandoval County, in the District of New Mexico, the
defendant, LANE MICHAEL REED, forcibly assaulted, resisted, opposed, impeded,
intimidated, and interfered with John Doe, an officer of the United States, while John Doe was
engaged in, and on account of, the performance of John Doe’s official duties, and such acts
involved physical contact with John Doe.

In violation of 18 U.S.C. § 111(a).

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

  

 

nited States Attorney

02/24/19 5:17PM

 

 
